Citation Nr: 0300989	
Decision Date: 01/16/03    Archive Date: 01/28/03	

DOCKET NO.  95-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
low back pain.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1963 
to October 1971.  

This matter came before the Board of Veterans' Appeals on 
appeal from a July 1995 decision by a hearing officer at 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO), which found that the 
veteran had not submitted new and material evidence to 
reopen previously denied claims of entitlement to service 
connection for a low back condition and a right knee 
disorder.  

The veteran testified at a video conference hearing before 
the undersigned member of the Board in September 1998.  


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied 
by a Board decision in August 1990.  

2.  Evidence received subsequent to the August 1990 Board 
decision is either cumulative or does not bear directly or 
substantially upon the subject matter now under 
consideration (i.e., whether a chronic low back disorder 
was incurred in or aggravated by service); and when 
considered with all the evidence both old and new it has 
no significant effect upon the facts previously 
considered.  

3.  Service connection for a right knee disorder was 
denied by an unappealed RO rating action in January 1991.  

4.  Evidence received subsequent to the January 1991 
rating decision is either cumulative or does not bear 
directly and substantially upon the subject matter now 
under consideration (i.e., whether a right knee disorder 
was aggravated by service or whether arthritis of the 
right knee can be presumed to have been incurred therein); 
and when considered with all the evidence both old and 
new, it has no significant effect upon the facts 
previously considered.  


CONCLUSIONS OF LAW

1.  The evidence received since the August 1990 Board 
decision that denied the veteran entitlement to service 
connection for a low back disorder is not new and 
material; the Board decision is final and the claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 20.1100 
(2002).  

2.  The evidence received since the January 1991 rating 
decision that denied the veteran entitlement to service 
connection for a right knee disorder is not new and 
material; the January 1991 rating decision is final and 
the claim for that benefit is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.302 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that the recently enacted law and its 
implementing regulations essentially eliminate the 
requirements for a claimant to submit evidence of a well-
grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which part, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA would attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West 1991); 38 C.F.R. 
§ 3.159(b) (2002).  

In this case, the record reflects that the veteran has 
received the degree of notice, which is contemplated by 
law.  In this regard, in the appealed rating decision, the 
statement of the case and correspondence with the veteran, 
the veteran and his representative have been notified of 
laws and regulations governing the veteran's request to 
reopen his claim for service connection for a low back 
disorder and a right knee disability and the reasons for 
the determinations made regarding his applications.  
Moreover, the Board in its April 1999 remand has notified 
the veteran of the laws and regulations governing his 
claim and furthermore informed the veteran of the evidence 
needed for him to prevail in his claim and apprised him of 
the information VA would obtain.  There is essentially no 
identified evidence that has not been accounted for, and 
the veteran and his representative have been provided with 
opportunities to submit additional argument and evidence 
as well as testimony in support of his claim.  

Thus, on review of the record the Board is satisfied that 
the veteran has received adequate notice and that the 
information and evidence necessary for fair adjudication 
of the issues on appeal has been properly developed and 
associated with the claims file.  Therefore, the 
adjudication of this appeal without further development or 
remand to the RO poses no risk or prejudice to the 
veteran.  See E. G. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Accordingly, the veteran's request to reopen 
previously denied claims of entitlement to service 
connection for a back disorder and a right knee disability 
is ready for appellate review.  

New and Material Evidence

At the outset, the veteran is seeking to reopen his claims 
for a low back disorder and a right knee disorder.  The 
veteran's claim for a low back disorder was initially 
denied by a Board decision in August 1990.  The claim for 
a right knee disorder was initially denied by the RO in a 
rating decision dated in January 1991.  The veteran's 
application to reopen his previously denied claims was 
filed in May 1995.  Therefore, his application to reopen 
his claims was initiated prior to August 29, 2001, the 
effective date of the amended § 3.156, which defines the 
term "material evidence" for the purposes of determining 
if a previously denied claim can be reopened.  Compare 
38 C.F.R. § 3.156(a) (2002) with 38 C.F.R. § 3.156(a) 
(1998 and 2001).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to the claimant applies, unless the 
Congress provided otherwise or permitted the Secretary to 
do otherwise, and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996) (citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991)); see also 66 Fed. Reg. 37,953, 
VAOPGCPREC 11-97 (1997).  Notably, however, the Secretary 
of VA has specifically provided that the amendments of 
38 C.F.R. § 3.156 will be applicable to all claims filed 
on our after August 29, 2001.  As a result, the amended 
version of 38 C.F.R. § 3.156 does not apply to the 
veteran's May 1995 application to reopen, which is 
discussed below.  

In this case, the original claim for service connection 
for a low back disorder was denied by an RO rating 
decision in May 1989.  This decision was appealed to the 
Board and in an August 1990 Board decision service 
connection for a low back disorder (characterized as a 
lumbosacral strain) was denied.  That determination 
concluded that the veteran's then existent back disorder 
was unrelated to the veteran's transient back complaints 
in service.  See 38 C.F.R. § 3.303 (2002).  Unless the 
Chairman of the Board orders reconsideration, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 C.F.R. § 20.1100(a).  

In January 1991 the RO denied service connection for a 
right knee disorder because there was no evidence that a 
right knee disorder, which was shown to have preexisted 
service was aggravated by service or that arthritis of the 
right knee could be presumed to have been separately 
incurred therein.  See 38 C.F.R. §§ 3.306, 3.307, 3.309 
(2002).  Since the veteran did not appeal this adverse 
determination by the RO, it became final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104(a), 20.302 (2002).  

With respect to a claim, which has been finally 
disallowed, the laws and regulations provide that if new 
and material evidence has been presented or secured, the 
claim may be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108.  "New and material" evidence for 
purposes of this appeal, is defined as evidence not 
previously submitted, cumulative or redundant, and which 
by itself, along with evidence previously submitted, is so 
significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Furthermore, the Court has stated that in determining 
whether the evidence is new and material, the credibility 
of the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge and 
continues to be a binding precedent).  The Board is 
required to give consideration to all the evidence 
received since the last disallowance of a claim on any 
basis.  In this case, the Board's decision in August 1990 
with respect to the veteran's low back disorder and the 
RO's rating decision in January 1991 with respect to the 
veteran's right knee disability are the last disallowances 
of these claims. 

Service connection is warranted for a disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Furthermore, where a veteran served continually for ninety 
(90) days or more during a period of war or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within the 
first post service year, it will be presumed to have been 
incurred in service, even though there is no evidence of 
the disease during the period of service.  This 
presumption may be rebutted by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2002).  Furthermore a 
preexisting injury or disease will be considered to have 
been aggravated by active service when there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  Clear 
and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The evidence of record at the time of the August 1990 
Board decision as well as the January 1991 RO rating 
decision consisted of the veteran's service medical 
records, statements from private physicians of evaluation 
and treatment provided to the veteran primarily evaluation 
and treatment rendered in the late 1980's exclusive of 
statements relating an examination of the veteran in the 
early 1970's, a report of a VA examination afforded the 
veteran in March 1989 and lay statements submitted by the 
veteran in support of his claims.  

The veteran's service medical records include his April 
1963 report of medical examination for service enlistment 
and report of medical history which cumulatively noted 
that the veteran had a 3-inch surgical scar on the right 
knee as a residual of a right knee surgery in November 
1962 involving cartilage removal.  In June 1964 the 
veteran presented to a service department treatment 
facility with complaints of pain in his left shoulder and 
back, which he attributed to bowling the previous night.  
Paraspinous muscle spasm and tenderness right thoracic 
musculature was found on examination and muscle spasm was 
the diagnostic impression rendered.  The veteran was noted 
in August 1964 to have severe pain and tenderness in the 
Rhomboid area on the right.  Muscle strain was the 
diagnostic impression at this time.  

In April 1967 the veteran presented with complaints of 
spontaneous onset of right knee pain approximately one 
month ago.  The pain was reported to be intermittent and 
to increase somewhat with activity.  The veteran reported 
as clinical history that he had a meniscus removed in the 
knee.  Following physical examination and a negative 
X-ray, chondromalacia patella was the diagnostic 
impression.  The veteran was provided a physical therapy 
program and in July 1967 reported no pain either with 
lifting or during normal daily activities.  In October 
1968 the veteran presented with complaints of a backache.  
Lumbosacral strain was diagnosed.  The veteran again 
complained of persistent low back pains without radiation 
in August 1970.  Low back syndrome was diagnosed.  
Clinical notes dated in May 1971 recorded that the veteran 
injured his back leaning over to catch a ball in a 
softball game.  Acute lumbosacral strain was diagnosed and 
the veteran was placed on quarters.  After no improvement 
with medication and rest was noted, the veteran was 
admitted to a service department hospital for further 
evaluation and treatment.  He was placed on pelvic 
traction with 10 pounds of weight and kept at absolute 
rest and was noted to improve rapidly on this treatment.  
He was discharged in early June 1971 with medication and a 
temporary physical profile.  Lumbosacral strain was the 
diagnosis rendered at hospital discharge.  On the 
veteran's medical examination for service separation a 
clinical evaluation of the lower extremities and spine 
disclosed no abnormality.  Clinical history recorded at 
this time included the notation that the veteran had 
lumbosacral strain on heavy lifting that responds to rest 
with no present problems, complications and/or sequelae.  

Private treatment records show that in April 1986 the 
veteran sustained an injury to his low back on the job 
while lifting a heavy box.  He sustained further injury to 
his low back as well as his right knee in December 1986 
after stepping on Styrofoam and falling on the grass and 
causing knee and back pain.  In January 1988 the veteran 
complained of low back pain with progressive onset after 
frequent bending and lifting at work.  

In a letter dated in February 1988 Dr. Jon K. Ho, a 
chiropractic physician, reported that he examined the 
veteran in February 1988 for complaints of pain in the 
lower and upper back.  He noted that the veteran had 
attributed his complaints to an on-the-job injury in 
January 1988 resulting from lifting a lot of heavy 
mailbags.  In a letter dated in April 1988, Dr. Ho stated 
that the veteran had reported that his current symptoms 
were precipitated by a heavier than usual workload.  In 
March 1988 Dr. Ho stated that he diagnosed the veteran's 
current conditions as acute moderate recurrent lumbosacral 
strain/sprain syndrome accompanied by neuritis and acute 
moderate recurrent right knee arthropathy secondary to 
lumbalgia.  

In a letter dated in September 1988 Dr. J. L. Simoff 
reported that he had been treating the veteran since April 
1988 for an L5 intervertebral disc syndrome and right 
cervicobrachial syndrome radiculopathy to the 
shoulder/arm.  

In an April 1989 summary of treatment provided to the 
veteran, Mark S. Wegerski, D.C., reported that the veteran 
first presented to his office in April 1988 with 
complaints of low back and right knee pain and a history 
of injury sustained on the job as a result of lifting 
mail.  He noted that examination in April 1988, July 1988 
and October 1988 had resulted in a diagnosis of 
lumbosacral dysarthria with right knee arthropathy.  

In letters dated in September 1989 and December 1989, L. 
R. Krusing, D.C., P.A., certified that the veteran was a 
patient in his office in September 1972 and November 1974 
and received treatment for complaints of low back pain 
especially in the morning.  He further noted that 
examination of the veteran had disclosed multiple spasms 
in the affected area and that his symptoms while showing 
progressive improvement were still present when last seen 
in mid-November 1974.  

On his VA orthopedic examination in March 1989 the veteran 
related that he was in a motor vehicle accident in service 
and believed that as a result of this accident he injured 
his neck and low back as he has since had recurring pain 
and stiffness in those areas.  Following physical 
examination post-traumatic, chronic and recurrent cervical 
and lumbosacral strain was diagnosed.  On VA neurological 
examination sacrolumbar pain, probably related to his 
weight or to sacrolumbar arthritis was diagnosed.  An 
X-ray of the lumbosacral spine was interpreted to reveal 
anterior compression deformities of L3 and L4, vacuum 
degenerative disc phenomenon at L5 - S1 and degenerative 
changes in the form of osteophytes.  

The veteran was seen by a VA counseling psychologist in 
August 1989 in connection with VA educational benefits.  
The veteran reported by way of employment history that 
while employed by the Post Office he injured his back 
working on a loading dock when he was hit by a thrown 
mailbag and knocked against a wall.  He further related 
that subsequent to this injury some time in the late 
1970's he slipped on some grease while working for Burger 
King and sustained another back injury.  He said he saw a 
chiropractor at that point in time.  He also related that 
working in January 1988 for a religious ministry he fell 
and injured his back and right knee.  He also added that 
he felt that he had injured his knee while in the 
military.  

Received in March 1990 was a statement signed by several 
individuals to the effect that the veteran was treated for 
a back injury during service.  

On the basis of the evidence described above, the Board in 
August 1990 found that the veteran's current back disorder 
did not have its onset in service or was otherwise 
attributable thereto.  The RO in its January 1991 decision 
determined that the veteran's right knee disability 
preexisted service and was not shown to have been 
aggravated therein nor was right knee arthritis manifested 
to a compensable degree within one year after service such 
as to establish a presumption of incurrence therein.  

The evidence submitted since the August 1990 Board 
decision and the January 1991 rating decision and not 
duplicative of evidence previously considered, includes 
reports of VA examinations afforded the veteran between 
July 1992 and May 2001, VA outpatient treatment records, 
records of private evaluation and treatment provided to 
the veteran by several physicians since March 1992, an 
April 1995 statement from the veteran's spouse, the 
veteran's testimony at personal hearing at the RO in May 
1995 and at his video conference hearing in September 1998 
and records received from the Social Security 
Administration in January 2000 used in awarding the 
veteran Social Security Administration disability benefits 
in July 1990.  

The VA examination reports show that the veteran suffers 
from degenerative joint disease of the right shoulder, 
acromioclavicular joint separation, tension vascular 
headaches, folliculitis, furuncles, possible 
hypersensitivity dermatitis, severe degenerative changes 
of the lumbosacral spine with disc narrowing and a 
compression deformity of L4, old arthritis of the right 
knee secondary to an old lateral meniscectomy.  The VA 
treatment records and the private reports of treatment 
show that the veteran has received medical treatment since 
March 1992 for multiple symptomatologies to include 
symptoms related to headaches, hypertension, depression, 
morbid obesity, gastritis, contact dermatitis, and chronic 
arthritis of the right shoulder.  These records do not, 
however, when viewed in the aggregate, tend to indicate 
that the veteran has a back disorder that had its onset in 
service or that his right knee disorder which preexisted 
service was aggravated by events therein.  Instead these 
records merely reflect that veteran currently suffers from 
symptomatic back and right knee pain as a result of 
injuries unrelated to service.  Hence, it is well to 
observe that the United States Court of Appeals for 
Veterans Claims (Court) has held that records of treatment 
many years after service that do no indicate in any way 
that the conditions are service connected are not new and 
material upon which a claim could be reopened.  See E. G. 
Cox v. Brown, 5 Vet. App. 95 (1993).  

The records received from the Social Security 
Administration show that in July 1990 the veteran was 
granted benefits for a period of disability commencing in 
November 1988 due to a finding that he suffers from severe 
obesity and degenerative joint disease.  This 
determination in part, was based, on Social Security 
Administration examination of the veteran in August 1998 
which diagnosed, as pertinent here, severe degenerative 
joint disease with possible L5 - S1 radiculopathy and old 
osteoarthritis of the right knee secondary to an old 
lateral meniscectomy.  Clinical records relied upon by the 
Social Security Administration in making it's 
determination, however, only show evaluation and treatment 
rendered to the veteran for his current complaints and do 
not in any way suggest a nexus between the veteran's 
currently existing back and right knee disabilities and 
his military service by way of incurrence or with respect 
to the right knee by way of aggravation.  As such, these 
records while arguably new are not material.  

The veteran's testimony at his personal hearings in May 
1995 and September 1998 as well as his statements and that 
of his spouse are essentially to the affect that he was 
treated for right knee chondromalacia and back complaints 
in service and that he has current right knee and back 
disabilities that began as a result of injuries sustained 
in service and related to the treatment received therein.  
The veteran's hypothesizing as to the etiology of current 
existing back and right knee disabilities, however, 
particularly if not supported by medical authority are of 
no probative value.  Thus, while to some extent the 
veteran's statements and testimony are new, they are not 
material evidence.  Lay assertions of medical causation do 
not serve as a predicate to reopen a claim under Section 
5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Accordingly, the Board concludes that the evidence 
received since the August 1990 Board decision with respect 
to the veteran's back disorder and the January 1991 rating 
decision by the RO with respect to the right knee 
disability is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a) (1998 and 2001), and provides no 
basis to reopen the veteran's claim for entitlement to 
service connection for a back disorder and/or a right knee 
disorder.  The appeal is denied.  








ORDER

New and material evidence not having been received to 
reopen a claim for entitlement to service connection for a 
low back disorder and/or a right knee disorder to include 
arthritis of the right knee, the appeal is denied.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

